Case: 12-10459         Date Filed: 08/02/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10459
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 1:11-cv-00766-AT



ORASMA BERRELL ANDREWS,

llllllllllllllllllllllllllllllllllllllll                                 Petitioner-Appellant,

                                                 versus

WARDEN, FCC COLEMAN USP #I,

lllllllllllllllllllllllllllllllllllllll                             l   Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (August 2, 2012)


Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
               Case: 12-10459       Date Filed: 08/02/2012     Page: 2 of 3

       Orasma Berrell Andrews, a federal prisoner proceeding pro se, appeals the

district court’s dismissal of his petition for writ of habeas corpus, filed pursuant to

28 U.S.C. § 2254. The district court dismissed the petition as time-barred under

28 U.S.C. § 2244(d)(1). We affirm the dismissal, but on different grounds.1

       Andrews challenges a 1994 Georgia drug conviction that was used to

enhance his current federal sentence. A petition filed pursuant to 28 U.S.C. §

2254 is available only to a petitioner “in custody pursuant to the judgment of a

State court.” 28 U.S.C. § 2254(a). Andrews fully served the sentence for his 1994

drug conviction. He is a federal prisoner serving a sentence that was issued by a

federal court, and a § 2254 petition is not available to him. See Means v.

Alabama, 209 F.3d 1241, 1242 (11th Cir. 2000) (per curiam) (a prisoner who

challenges an expired state sentence that was used to enhance his current federal

sentence must bring suit under 28 U.S.C. § 2255 rather than § 2254).

       Even construing his pro se petition as a one filed pursuant to 28 U.S.C. §

2255, relief is still unavailable. The Supreme Court has instructed that habeas

relief is generally not available to a petitioner who challenges a past conviction

and fully expired sentence that was used to enhance a subsequent federal sentence:



       1
       We may affirm on any grounds supported by the record. Koziara v. City of Casselberry,
392 F.3d 1302, 1306 n.2 (11th Cir. 2004).

                                             2
                Case: 12-10459   Date Filed: 08/02/2012   Page: 3 of 3

      If . . . a prior conviction used to enhance a federal sentence is no
      longer open to direct or collateral attack in its own right because the
      defendant failed to pursue those remedies while they were available
      (or because the defendant did so unsuccessfully), then that defendant
      is without recourse. The presumption of validity that attached to the
      prior conviction at the time of sentencing is conclusive, and the
      defendant may not collaterally attack his prior conviction through a
      motion under § 2255.

Daniels v. United States, 532 U.S. 374, 382, 121 S. Ct. 1578, 1583 (2001). The

majority in Daniels recognized an exception for challenges concerning the failure

to appoint counsel for an indigent defendant. Id. at 382, 121 S. Ct. at 1583 (citing

Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792 (1963)). But the exception

does not apply here because Andrews was represented by counsel during the 1994

proceedings. Andrews cannot challenge his prior conviction under 28 U.S.C. §§

2254 or 2255.

      AFFIRMED.




                                         3